Citation Nr: 0926220	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  09-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:  American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to 
March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that denied service connection.  After the 
Veteran moved, responsibility for adjudicating his claim was 
transferred to the RO in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (2008).  
In the Veteran's March 2009 substantive appeal, he indicated 
that he wanted a Board hearing at the local RO.  In the 
May 2009 statement of accredited representative, his 
representative reiterated that the Veteran wanted a Board 
hearing.  Unfortunately, the appeal was certified to the 
Board and the record transferred to the Board without a 
hearing having been scheduled.  Since the RO is responsible 
for scheduling hearings before the Board, a remand to the RO 
is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
Hearing at the RO in Montgomery, Alabama.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




